From Stokes.
We are of opinion that, although profane swearing, of itself, and independent of the disturbance and injury which it may produce to those who hear it, may not from the subject of an indictment, but is cognizable before a justice of the peace, under the act of 1741, ch. 14, yet, wherever the bill charges the swearing as a nuisance, and there is evidence to satisfy a jury that it has produced this effect, we can discover no reason why              (255) the offense should not be indictable. The defendant, then, having submitted to this charge, is to be viewed in the same light as if satisfactory evidence had been adduced to the jury, and they had found him guilty of the nuisance charged in the bill. Reasons in arrest of judgment overruled.
Cited: S. v. Chrisp, 85 N.C. 529; S. v. Davis, 126 N.C. 1062. *Page 184